DETAILED ACTION
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
“flange” should read “flange connector” to remain consistent with the remaining limitations of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki US 2012/0002511 in view of Masaki US 2016/0161921 in view of Fujisawa US 2012/0170423.
Regarding claim 1, Matsuzaki discloses an electronic timepiece comprising: an optically transparent dial having one surface to which external light is incident (element 52), and another surface from which the external light is emitted (see Fig. 3b); a solar battery disposed relative to the dial in a direction in which the external light is emitted (element 51), including a solar film, the solar film having a plastic substrate (element 62) and a photovoltaic solar cell formed on the substrate, the photovoltaic solar cell including a semiconductor part (element 64) and an electrode part (element 63) [0058]-[0060]; a circuit board (element 43); an antenna disposed relative to the dial in the direction in which the external light is emitted, and receiving radio signals (element 11); and an outside case configured to house the dial, the solar battery, and the antenna (element 3); a through-hole being disposed in the solar battery (element 51b); the 
Matsuzaki does not disclose the solar battery having a flange protruding from the bridge toward the outside case side in plan view, the flange being disposed within the outside case; the flange being disposed on an outside circumference side of the through-hole; Serial No. 15/914,518Page 2 of 7the flange being disposed so that in plan view the through-hole is located on an inside side of the outside case from the flange; and the flange including at least one radially-extending tab and at least one electrical connection terminal adjacent to the through-hole, the at least one electrical connection terminal being connected to wiring that connects the solar battery to the circuit board.  
However, Masaki discloses timepiece with a main plate disposed on a back side of the solar battery in the direction in which external light is emitted (element 125); a circuit board disposed on a side of the main plate opposite the solar battery (element 120); and a solar battery having a flange connector protruding from the bridge toward the outside case in plan view (element 135b, element 135d of 135b in particular), the flange connector being disposed within the outside case (Fig. 12), being configured to position 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the timepiece of Matsuzaki to include a main plate and circuit board arranged as claimed as suggested by Masaki because doing so allows the dial, solar cell and circuitry to be easily arranged within the case of the timepiece. Further, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the solar battery of Matsuzaki to include a flange connector as suggested by Masaki because doing so allows the solar battery to be easily attachable to the main plate for easy assembly.
Further, Fujisawa discloses a solar battery with a flange 120 being configured to electrically connect the solar battery to the circuit board (element 25) with an electrical connection terminal (element 25A [0083]) adjacent to the through-hole for the antenna (element 121), the at least one electrical connection terminal being connected to wiring that connects the solar battery to the circuit board [0083].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify Matsuzaki and Masaki to have an electrical connection terminal adjacent to the through-hole as suggested by Fujisawa 
Regarding claim 2, Matsuzaki, Masaki, and Fujisawa further disclose the electronic timepiece as described in the paragraphs above, further comprising: a first member disposed positioned with the solar battery (Masaki element 126); the flange having a positioning part configured to position the solar battery to the first member (Masaki 135a-1,a-2,a-3 on 126, see Figs. 14 and 16).  
Regarding claim 3, Matsuzaki, Masaki, and Fujisawa further disclose the electronic timepiece as described in the paragraphs above, wherein the circuit board is connected to the solar battery (Matsuzaki element 43; Fujisawa element 25); the flange having a connection terminal connected to a wiring member that connects the solar battery to the circuit board (Fujisawa element 25A) [0083].  
Regarding claim 4, Matsuzaki, Masaki, and Fujisawa further disclose the electronic timepiece as described in the paragraphs above, further comprising a solar cell disposed to the flange (Matsuzaki element 25; Masaki element 135c).
Regarding claim 5, Matsuzaki, Masaki, and Fujisawa further disclose the electronic timepiece as described in the paragraphs above, the flange of the solar film includes at least one radially-extending tab Masaki (any of element 135b-1,b-2,b-3, 135d) and at least one electrical connection terminal adjacent to the through hole, the at least one electrical connection terminal being connected to wiring that connects the solar battery to the circuit board Masaki (element 135d), [0109], [0112].
Regarding claim 6, Matsuzaki, Masaki, and Fujisawa further disclose the electronic timepiece as described in the paragraphs above, wherein a length of a circumference of the 
Regarding claim 7, Matsuzaki, Masaki, and Fujisawa further disclose the electronic timepiece as described in the paragraphs above, wherein the through-hole is disposed protruding to an outside circumference side from an outside edge of a round part of the solar battery, see Matsuzaki Fig.4, and Masaki 135b (i.e. the addition of the flange 135b around the entire circumference edge of element 25 in Matsuzaki would create a through hole space as claimed)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Matsuzaki discloses the features newly recited and necessitates the new grounds of rejection set forth in this office action. 
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive. Regarding applicant’s arguments that Masaki’s 135b are positioning tabs and not a flange connector, 135b is the entire flange including element 135d, which is clearly a protruding electrically conductive portion that extends outward from the solar cell toward the outside case in combination with Matsuzaki and Fujisawa together reach the combination as presently claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844